Title: From Alexander Hamilton to Otho H. Williams, 11 October 1791
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentOctr. 11th. 1791.
Sir,

Your letter of the 3rd instant has been received. There can be no doubt that horses and other live stock imported from foreign countries must be considered as an object of trade, or vendible commodity, and of course as subject to duties.
To obviate the adoption of this rule in a general sense, I think it however necessary to observe that I consider negroes to be exempted from duties on importation. A formal question has in another case been put to me on this point.
I am Sir   Your obedt Servant
A Hamilton Otho. H. Williams EsqrCollr. Baltimore
